                 Case 5:21-cr-00100-JWH Document 68 Filed 09/09/21 Page 1 of 5 Page ID #:283



                                                          United States District Court
                                                          Central District of California


 UNITED STATES OF AMERICA vs.                                                 Docket No.             EDCR 21-00100-JWH

 Defendant            Cesar Lionel Barragan Reyes                             Social Security No. 1         9      6      3

 akas:    None.                                                               (Last 4 digits)

                                           JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                       MONTH     DAY     YEAR

              In the presence of the attorney for the government, the defendant appeared in person on this date.        09        08       21


 COUNSEL                                                                  David J. Thomas, CJA
                                                                              (Name of Counsel)

     PLEA             √ GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO                   NOT
                                                                                                                CONTENDERE               GUILTY
                      There being a finding of GUILTY, defendant has been convicted as charged of the offense(s) of: Transporting Unlawfully
  FINDING             Present Aliens for Financial Gain, in violation of 8 U.S.C. §§ 1324(a)(1)(A)(ii), (a)(1)(B)(1), as charged in the Three-Count
                      Information.

JUDGMENT              The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/             contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered
  COMM                that: Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Cesar Lionel
  ORDER               Barragan Reyes, is hereby committed to the custody of the Bureau of Prisons to be imprisoned for a term of: FOUR (4)
                      MONTHS on the Three-Count Information, on each Count to be served concurrently.


It is ordered that the defendant shall pay to the United States a special assessment of $300, which is due immediately. Any unpaid balance shall
be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of Prisons' Inmate Financial
Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay and is not
likely to become able to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years. This term consists of three
years on each of Counts 1, 2, and 3, all such terms to run concurrently under the following terms and conditions:

         1.           The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services Office and
                      Second Amended General Order 20-04.

         2.           During the period of community supervision, the defendant shall pay the special assessment in accordance with this
                      judgment's orders pertaining to such payment.

         3.           The defendant shall cooperate in the collection of a DNA sample from the defendant.

The drug testing condition mandated by statute is suspended based on the Court’s determination that the defendant poses a low risk of future
substance abuse.



CR-104 (docx 12/20)                                 JUDGMENT & PROBATION/COMMITMENT ORDER                                                    Page 1 of 5
               Case 5:21-cr-00100-JWH Document 68 Filed 09/09/21 Page 2 of 5 Page ID #:284

 USA vs.      Cesar Lionel Barragan Reyes                                    Docket No.:       5:21-CR-00100-JWH

The Court orders that, at the discretion of the U.S. Probation & Pretrial Services Office, Defendant may serve his term of Supervised Release
while he is living primarily in Mexico, so long as Defendant makes his appearances in the United States, as directed by the U.S. Probation &
Pretrial Services Office.

The Court orders that the Material Witnesses in the case be de-designated as Material Witnesses. The court orders that each of the Material
Witnesses’ bonds be exonerated and that their terms of Pretrial Supervision be terminated.

The defendant is informed of his right to appeal.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




            September 8, 2021
            Date                                                  John W. Holcomb, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                  Clerk, U.S. District Court




            September 9, 2021                               By
            Filed Date                                            Noe U. Ponce, Deputy Clerk




CR-104 (docx 12/20)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
               Case 5:21-cr-00100-JWH Document 68 Filed 09/09/21 Page 3 of 5 Page ID #:285

 USA vs.      Cesar Lionel Barragan Reyes                                            Docket No.:     5:21-CR-00100-JWH




 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                               STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                 While the defendant is on probation or supervised release pursuant to this judgment:
 1.    The defendant must not commit another federal, state, or local           9.     The defendant must not knowingly associate with any persons
       crime;                                                                          engaged in criminal activity and must not knowingly associate with
 2.    The defendant must report to the probation office in the federal                any person convicted of a felony unless granted permission to do so
       judicial district of residence within 72 hours of imposition of a               by the probation officer. This condition will not apply to intimate
       sentence of probation or release from imprisonment, unless                      family members, unless the court has completed an individualized
       otherwise directed by the probation officer;                                    review and has determined that the restriction is necessary for
 3.    The defendant must report to the probation office as instructed by              protection of the community or rehabilitation;
       the court or probation officer;                                          10.    The defendant must refrain from excessive use of alcohol and must
 4.    The defendant must not knowingly leave the judicial district without            not purchase, possess, use, distribute, or administer any narcotic or
       first receiving the permission of the court or probation officer;               other controlled substance, or any paraphernalia related to such
 5.    The defendant must answer truthfully the inquiries of the probation             substances, except as prescribed by a physician;
       officer, unless legitimately asserting his or her Fifth Amendment        11.    The defendant must notify the probation officer within 72 hours of
       right against self-incrimination as to new criminal conduct;                    being arrested or questioned by a law enforcement officer;
 6.    The defendant must reside at a location approved by the probation        12.    For felony cases, the defendant must not possess a firearm,
       officer and must notify the probation officer at least 10 days before           ammunition, destructive device, or any other dangerous weapon;
       any anticipated change or within 72 hours of an unanticipated change     13.    The defendant must not act or enter into any agreement with a law
       in residence or persons living in defendant’s residence;                        enforcement agency to act as an informant or source without the
 7.    The defendant must permit the probation officer to contact him or               permission of the court;
       her at any time at home or elsewhere and must permit confiscation        14.    The defendant must follow the instructions of the probation officer
       of any contraband prohibited by law or the terms of supervision and             to implement the orders of the court, afford adequate deterrence
       observed in plain view by the probation officer;                                from criminal conduct, protect the public from further crimes of the
 8.    The defendant must work at a lawful occupation unless excused by                defendant; and provide the defendant with needed educational or
       the probation officer for schooling, training, or other acceptable              vocational training, medical care, or other correctional treatment in
       reasons and must notify the probation officer at least ten days before          the most effective manner.
       any change in employment or within 72 hours of an unanticipated
       change;




CR-104 (docx 12/20)                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 3 of 5
               Case 5:21-cr-00100-JWH Document 68 Filed 09/09/21 Page 4 of 5 Page ID #:286

 USA vs.      Cesar Lionel Barragan Reyes                                           Docket No.:      5:21-CR-00100-JWH


      The defendant must also comply with the following special conditions (set forth below).

                 STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject to
 penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable for
 offenses completed before April 24, 1996. Assessments, restitution, fines, penalties, and costs must be paid by certified check or money order made
 payable to “Clerk, U.S. District Court.” Each certified check or money order must include the case name and number. Payments must be
 delivered to:

           United States District Court, Central District of California
           Attn: Fiscal Department
           255 East Temple Street, Room 1178
           Los Angeles, CA 90012

 or such other address as the Court may in future direct.

           If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the balance
 as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k). The
 Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust the
 manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

           Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
                         States is paid):
                                 Non-federal victims (individual and corporate),
                                 Providers of compensation to non-federal victims,
                                 The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

                  CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

           As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure; and (3) an accurate financial statement, with
 supporting documentation as to all assets, income, and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

          When supervision begins, and at any time thereafter upon request of the Probation Officer, the defendant must produce to the Probation
 and Pretrial Services Office records of all bank or investments accounts to which the defendant has access, including any business or trust accounts.
 Thereafter, for the term of supervision, the defendant must notify and receive approval of the Probation Office in advance of opening a new account
 or modifying or closing an existing one, including adding or deleting signatories; changing the account number or name, address, or other identifying
 information affiliated with the account; or any other modification. If the Probation Office approves the new account, modification or closing, the
 defendant must give the Probation Officer all related account records within 10 days of opening, modifying, or closing the account. The defendant
 must not direct or ask anyone else to open or maintain any account on the defendant’s behalf.

           The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without approval
 of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                   These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 12/20)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                                         Page 4 of 5
               Case 5:21-cr-00100-JWH Document 68 Filed 09/09/21 Page 5 of 5 Page ID #:287

 USA vs.      Cesar Lionel Barragan Reyes                                        Docket No.:      5:21-CR-00100-JWH




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal

                                                                   CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.
                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk



                                                FOR U.S. PROBATION OFFICE USE ONLY

Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



         (Signed)
                      Defendant                                                                Date




                      U. S. Probation Officer/Designated Witness                               Date




CR-104 (docx 12/20)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                       Page 5 of 5
